 Case 5:19-cr-00130-H-BQ Document 45 Filed 02/03/20          Page 1 of 2 PageID 233




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

UNITED STATES OF AMERICA

v.                                             No. 5:19-CR-130-H
                                               ECF
AIDAN BRUCE-UMBAUGH

                        ENTRY OF APPEARANCE OF COUNSEL

       I hereby enter my appearance as counsel for the government in the above-

captioned cause.

                                        Respectfully submitted,

                                        ERIN NEALY COX
                                        UNITED STATES ATTORNEY


                                        s/ Stephen J. Rancourt
                                        Stephen J. Rancourt
                                        Assistant United States Attorney
                                        Texas Bar No. 24079181
                                        1205 Texas Avenue, 7th Floor
                                        Lubbock, Texas 79401
                                        Telephone: 806-472-7398
                                        Email: stephen.rancourt@usdoj.gov




Entry of Appearance - Page 1
 Case 5:19-cr-00130-H-BQ Document 45 Filed 02/03/20              Page 2 of 2 PageID 234




                               CERTIFICATE OF SERVICE

       On February 3, 2020, I electronically submitted the foregoing document with the

clerk of court for the U.S. District Court, Northern District of Texas, using the electronic

case filing system of the court. I hereby certify that I have served all counsel and/or pro

se parties of record electronically or by another manner authorized by Federal Rule of

Criminal Procedure 49.



                                           s/ Stephen J. Rancourt
                                           Stephen J. Rancourt
                                           Assistant United States Attorney




Entry of Appearance - Page 2
